Case 3:20-cv-01156-SPM Document 1-1 Filed 10/30/20 Page 1 of 5 Page ID #49




                          Exhibit 1
1/23/2020    Case 3:20-cv-01156-SPM Document2006
                                             1-1> Medtronic,
                                                   Filed 10/30/20
                                                             Inc. 29-Aug-06Page 2 of 5 Page ID #50




             Archived Content
             The content on this page is provided for reference purposes only. This
             content has not been altered or updated since it was archived.
             Search Archive

             Home Inspections, Compliance, Enforcement, and Criminal Investigations Compliance
             Actions and Activities Warning Letters 2006
             Inspections, Compliance, Enforcement, and Criminal Investigations

             Medtronic, Inc. 29-Aug-06

                                                                                              Public Health Service
                      Department of Health and Human Services
                                                                                              Food and Drug
                                                                                              Administration
                                                                                              Minneapolis District Office
                                                                                              Central Region
                                                                                              212 Third Avenue South
                                                                                              Minneapolis, MN 55401
                                                                                              Telephone: (612) 758-7133
                                                                                              FAX: (612) 334-4142



             August 29, 2006
                                                WARNING LETTER
             CERTIFIED MAIL
             RETURN RECEIPT REQUESTED
                                             Refer to MIN 06- 35
             Arthur D . Collins, Jr.
             Chairman of the Board and Chief Executive Officer
             Medtronic, Inc .
             710 Medtronic Parkway
             Minneapolis, MN 55432
             Dear Mr. Collins:
             During a May 18 - June 22, 2006, inspection of your establishment, Medtronic
             Neurological, located at 800 - 53rd Avenue NE, Minneapolis, MN 55421, our
             investigators determined that your firm manufactures implantable drug infusion and
             neurostimulation products to treat pain, movement disorders, and other medical
             conditions. These products are devices as defined by Section 201(h) of the Federal
             Food, Drug, and Cosmetic Act (the Act) [21 U.S.C. 321(h)] because they are
             intended for use in the diagnosis of disease or other conditions or in the cure,
             mitigation, treatment, or prevention of disease, or are intended to affect the
             structure or function of the body.
             This inspection revealed that these devices are adulterated under Section 501(h) of
             the Act [21 U.S.C. 351(h)], in that the methods used in, or the facilities or controls
             used for, their manufacture, packing, storage, or installation are not in conformance
             with the Current Good Manufacturing Practice (CGMP) requirements for medical
             devices which are set forth in the Quality System regulation, found at Title 21, Code
             of Federal Regulations (CFR), Part 820. Significant deviations include, but are not
             limited to, the following:




wayback.archive-it.org/7993/20170112201820/http://www.fda.gov/ICECI/EnforcementActions/WarningLetters/2006/ucm076047.htm#   1/4
1/23/2020    Case 3:20-cv-01156-SPM Document2006
                                             1-1> Medtronic,
                                                   Filed 10/30/20
                                                             Inc. 29-Aug-06Page 3 of 5 Page ID #51




             1. Failure to implement procedures to ensure that a device's design input
             requirements are appropriate and address its intended use, including user/patient
             needs, as required by 21 CFR 820.30(c). Design input work for the 8731 Intrathecal
             Catheter has not resulted in development of a complete design specification for the
             Platinum/ Iridium (Pt/Ir) catheter tip bond. (For more detail on this deviation, see
             FDA-483 observation # 1 from the May 18 - June 22, 2006, inspection. Copy of FDA
             483 attached.)
             2 . Failure to conduct design validation using production units or their equivalents,
             as required by 21 CFR 820.30(g). Design validation testing of the Model 8731
             Catheter was conducted with catheters manufactured with a Pt/Ir tip marker
             bonding process that was different than the process eventually used in production.
             (See FDA-483 observation #2.)
             3. Failure to validate a process whose results cannot be fully verified by subsequent
             inspection and test as required by 21 CFR 820.75(a). For the 8731 Catheter, the
             Pt/Ir tip bonding process has not been validated. (See FDA-483 observation #3.)
             4. Failure to control production processes to ensure that a device conforms to its
             specifications, as required by 21 CFR 820.70(a). For the 8731 Catheter, the tip
             bonding manufacturing procedures contained:
                   an [redacted] of the tip, and
                   instructions to [redacted] equipment that was no longer in service. (See FDA-
                   483 observation #4.)
             5. Failure to implement corrective and preventive action procedures addressing the
             investigation of the cause of nonconforrnities relating to product, processes, and the
             quality system as required by 21 CFR 820.100(a)(2). Examples include:
             a. Corrective / Preventive Action System (C/PAS) 747 (re: 8731 tip detachments)
             was closed with a root cause analysis that conflicts with information received in
             complaints. No additional C/PAS was opened to address the complaints and failures
             that do not fit the root cause analysis in C/PAS 747. (See FDA-483 observation
             #5a.)
             b. Product Comment Report (PCR) 170998 reported an 8731 catheter tip
             detachment and stated that " . . .post-operative the patient showed pain in the left
             leg, which can be related with the remaining tip ." In conflict with this reported
             event, a Health Hazard Analysis and "TECH NOTE" concluded that none of the tip
             detachments were associated with adverse clinical or neurological consequences.
             (See FDA-483 observation #5b.)
             c. System Correction Request (SCR) 877, which addresses pump motor stalls due
             [redacted] to failures in Synchromed EL implantable infusion pumps, was closed
             without evidence to support conclusions that were made. (See FDA-483 observation
             #5c.)
             6. Failure to-implement changes in methods and procedures needed to correct and
             prevent identified quality problems, as required by 21 CFR 820.100(a)(5). C/PAS
             747 called for a redesign of the catheter tip and a new product specification defining
             a requirement for [redacted]. However, the product specification was not changed,
             and as a result, the revised manufacturing process was not validated, and no
             process monitoring was conducted. As of the inspection, [redacted] complaints had
             been received involving tip dislodgements in catheters produced after the redesign
             of the tip. (See FDA-483 observation #6.)
             7. Failure to identify all of the actions needed to correct and prevent the recurrence
             of nonconforming product and other quality problems, as required by 21 CFR
             820.100(a)(3). In particular:
             a. C/PAS 747, which covered detachment of Pt/Ir tips in Model 8731 Catheters, did
             not include an action to address 8731 Catheters that were in finished goods or
             already distributed. (See FDA-483 observation #7a.) (NOTE: These Model 8731
             Intrathecal Catheters were eventually recalled by your firm on July 21, 2006.)
             b. A field corrective action was not conducted until June 6, 2006, to address
             recurring Catheter Access Port (CAP) detachment failures in Synchromed EL




wayback.archive-it.org/7993/20170112201820/http://www.fda.gov/ICECI/EnforcementActions/WarningLetters/2006/ucm076047.htm#   2/4
1/23/2020    Case 3:20-cv-01156-SPM Document2006
                                             1-1> Medtronic,
                                                   Filed 10/30/20
                                                             Inc. 29-Aug-06Page 4 of 5 Page ID #52




             implantable infusion pumps. (See FDA-483 observation #7b.)
             8 . Failure to implement procedures to ensure that device history records for each
             batch, lot, or unit are maintained to demonstrate that the device is manufactured in
             accordance with the device master record and the Quality Systems regulation as
             required by 21 CFR 820.184. Specifically:
             a. Traceability Cards for some Synchromed EL implantable infusion pumps did not
             include complete records of operations that were conducted under Manufacturing
             Process Variances or Product Review Requests (PRR's). (See FDA-483 observation
             #8a.)
             b. A copy of process variance 1955, which covered [redacted] of Synchromed EL
             pumps, was not maintained in the documentation control system. (See FDA-483
             observation #8b.)
             This letter is not intended to be an all-inclusive list of deficiencies at your facility . It
             is your responsibility to ensure compliance with the Act and regulations. The specific
             violations noted in this letter and in the Form FDA-483 issued at the close of the
             inspection may be symptomatic of serious underlying problems in your firm's
             manufacturing and quality assurance systems. You are responsible for investigating
             and determining the causes of the violations identified by the FDA. You also must
             promptly initiate permanent corrective and preventive action to bring your products
             into compliance.
             Federal agencies are advised of the issuance of all Warning Letters about devices so
             that they may take this information into account when considering the award of
             contracts. Additionally, no premarket approval applications for Class III devices to
             which the Quality System regulation deficiencies are reasonably related will be
             approved until the violations have been corrected. Also, no requests for Certificates
             to Foreign Governments will be granted until the violations related to the subject
             devices have been corrected.
             You should take prompt action to correct the deviations described in this letter.
             Failure to promptly correct these deviations may result in regulatory action being
             initiated by the Food and Drug Administration without further notice. These actions
             include, but are not limited to, seizure, injunction, and/or civil money penalties.
             On July 24, 2006, we received an undated letter from George Aram, Vice President
             of Quality, Neurological Sector, which describes corrective actions taken and planned
             by your firm to address the FDA-483 Inspectional Observations. Only two of the
             corrective actions (for FDA-483 observations # 8 and 9) have been completed. Mr.
             Aram provided target completion dates for corrective actions to address the
             remaining FDA-483 Inspectional Observations, and he stated that monthly progress
             reports would be provided to our office beginning on August 28, 2006 . At this time,
             based on the limited information that has been provided, we are unable to
             determine whether your corrective actions are appropriate. In order to fully assess
             the implementation and effectiveness of the corrections, we will need to conduct a
             follow-up inspection.
             [Redacted]
             Please notify this office in writing within 15 working days to acknowledge receipt of
             this letter and to provide an update on the status of your corrective actions. Your
             response should be sent to Timothy G. Philips, Compliance Officer, at the address on
             this letterhead.
             Sincerely,
             /S/
             W. Charles Becoat
             Director
             Minneapolis District


             Page Last Updated: 07/08/2009
             Note: If you need help accessing information in different file formats, see Instructions for Downloading




wayback.archive-it.org/7993/20170112201820/http://www.fda.gov/ICECI/EnforcementActions/WarningLetters/2006/ucm076047.htm#   3/4
1/23/2020    Case 3:20-cv-01156-SPM Document2006
                                             1-1> Medtronic,
                                                   Filed 10/30/20
                                                             Inc. 29-Aug-06Page 5 of 5 Page ID #53




             Viewers and Players.
             Language Assistance Available: Español | 繁體中文 | Tiếng Việt | 한국어 | Tagalog | Русский | ‫ | اﻟﻌرﺑﯾﺔ‬Kreyòl
             Ayisyen | Français | Polski | Português | Italiano | Deutsch | 日本語 | ‫ | ﻓﺎرﺳﯽ‬English
                   Accessibility Contact FDA Careers FDA Basics FOIA No FEAR Act Site Map Nondiscrimination Website
                   Policies



             U.S. Food and Drug Administration
             10903 New Hampshire Avenue
             Silver Spring, MD 20993
             Ph. 1-888-INFO-FDA (1-888-463-6332)
             Contact FDA


                   For Government For Press
                   Combination Products Advisory Committees Science & Research Regulatory Information Safety
                   Emergency Preparedness International Programs News & Events Training and Continuing Education
                   Inspections/Compliance State & Local Officials Consumers Industry Health Professionals FDA Archive



              Links on this page:




wayback.archive-it.org/7993/20170112201820/http://www.fda.gov/ICECI/EnforcementActions/WarningLetters/2006/ucm076047.htm#   4/4
